


110 HR 2322 IH: To amend title XVIII of the Social Security Act to reduce

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2322
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  the 35-mile drive requirement for designations of critical access hospitals to
		  30 miles.
	
	
		1.35-mile drive requirement for
			 designations of critical access hospitals reduced to 30 miles
			(a)In
			 generalSection 1820(c)(2)(B)(i)(I) of the Social Security Act
			 (42 U.S.C. 1395i–4(c)(2)(B)(i)(I)) is amended by striking 35-mile
			 drive and inserting 30-mile drive.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this
			 Act.
			
